ORDER
PER CURIAM.
The husband, Paul Wolff, appeals the judgment pendente lite entered by the Circuit Court of St. Louis County, which inter alia found the antenuptial agreement between the husband and the wife, Deborah Wolff, to be invalid, unconscionable, and unenforceable and awarded the wife maintenance in the amount of $600 per month. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).